         Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


     AILEEN CULPEPPER, individually and on
     behalf of all other similarly situated
     individuals,                                              No. 3:17-cv-264 (VAB)
             Plaintiffs,

           v.

     BANK OF AMERICA, NATIONAL ASS’N,
          Defendant.


           RULING AND ORDER ON MOTION TO APPROVE SETTLEMENT

        On February 16, 2017, Aileen Culpepper filed a class action Complaint against Bank of

America, National Association (“Bank of America” or “Defendant”), under the Fair Labor

Standards Act (FLSA). Ms. Culpepper, a customer service agent known as an Inbound Specialist

at Bank of America’s Farmington, Connecticut, call center, alleged that the call center had a

policy or practice of failing to pay Inbound Specialists who reported to work early to perform

necessary pre-shift work.

        The parties have agreed on a settlement in this case, and Ms. Culpepper has moved for

the Court to approve the proposed settlement as required under the FLSA.

        For the reasons stated below, the motion to approve the parties’ settlement is

APPROVED.

I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Familiarity with the factual background in this case is assumed. See Ruling and Order,

ECF No. 105 (Jan. 28, 2019).

        On February 16, 2017, Aileen Culpepper (“Plaintiff”) filed a class action Complaint

against Bank of America under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

                                                 1
        Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 2 of 17




and Rule 23 of the Federal Rules of Civil Procedure, asserting violations of the Connecticut

Minimum Wage Act, Conn Gen. Stat. § 31-58 et seq. Compl., ECF No. 1 (Feb. 16, 2017).

       Ms. Culpepper, customer service agent known as an Inbound Specialist, had

responsibility for answering customer calls at Bank of America’s Farmington, Connecticut, call

center. Id. ¶¶ 1, 17, 25. She and other Inbound Specialists alleged that the Farmington,

Connecticut, Bank of America call center had a policy or practice of failing to pay Inbound

Specialists who reported to work early to perform necessary pre-shift work, such as reviewing

policy updates and launching their computer systems. Id. ¶ 3.

       On January 28, 2019, the Court granted the Plaintiff’s motion for conditional class

certification under § 216(b) of the FLSA. Ruling and Order, ECF No. 105 (Jan. 28, 2019).

       By February 22, 2019, the Court required Ms. Culpepper to send written notice of the

certified collective to all individuals who have worked for Bank of America as Inbound

Specialists during the period from July 3, 2014 to September 27, 2019. Id. at 35. The Court set a

notice period of sixty (60) days from February 22, 2019, during which time any potential opt-in

plaintiffs would have to submit consent forms to join the lawsuit. Id. at 36. The Court decided

not to rule on Ms. Culpepper’s Rule 23 motion for class certification given the limited record

before the Court at that time, but permitted Ms. Culpepper to file a renewed motion for Rule 23

certification following a second phase of discovery. Id. at 38.

       At the time of the Court’s ruling on Ms. Culpepper’s motion for conditional class

certification, Sarena Salmeri and Michael Weed had already opted in to a potential class action.

Id. at 33, 43. Sixteen additional employees filed consent forms to opt in to the class action

during the sixty-day notice period. See ECF No. 107 (Feb. 28, 2019) (consent forms from Linda

Marie Alex, Matthew L. Ericksen, Natalia A. Ortiz); ECF No. 108 (Mar. 1, 2019) (consent form



                                                 2
        Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 3 of 17




from Florence Crinejo Marshalek); ECF No. 109 (Mar. 12, 2019) (consent forms from Michelle

Bertolino, Rhonda Dee Gomme, Nancy L. Reilly); ECF No. 110 (Apr. 2, 2019) (consent forms

from Mary Ellen Cardello, Suzanne Kelly, Patricia Wilson); ECF No. 111 (Apr. 5, 2019)

(consent form from Yamil Rivera); ECF No. 112 (Apr. 9, 2019) (consent form from Marilynn

Martin); ECF No. 113 (Apr. 12, 2019) (consent form from Deborah Levesque); ECF No. 114

(Apr. 17, 2019) (consent form from Cheryl L. Izzo); ECF No. 115 (Apr. 23, 2019) (consent form

from Andrea Morgan); ECF No. 116 (Apr. 24, 2019) (consent form from Brenda Lambo, signed

Apr. 23, 2019). On July 31, 2019, one additional plaintiff joined the lawsuit with the

Defendant’s consent to submit an opt-in consent form after the sixty-day deadline. See ECF No.

117 (July 31, 2019) (consent form from Aileen Berrios-Ramos and email consent from

Defendant).

       On October 11, 2019, Ms. Culpepper filed an unopposed motion for the Court to approve

a settlement agreement among Bank of America, Ms. Culpepper, and the nineteen additional

individuals who opted in to the lawsuit (collectively, “Opt-ins”). Mot. for Approval of Collective

Action Settlement, ECF No. 120 (Oct. 11, 2019). Ms. Culpepper submitted a memorandum of

law as well as the proposed settlement agreement in support of her motion. Pl.’s Mem. in Supp.

of Mot. for Approval of Collective Action Settlement, ECF No. 120-1 (Oct. 11, 2019) (“Pl.’s

Mem.”); Settlement Agreement, ECF No. 120-2 (Oct. 11, 2019).

       The Court held a telephonic status conference to discuss the proposed settlement on

December 6, 2019, during which the Court informed the parties that they could supplement the

record until December 13, 2019. Minute Entry, ECF No. 123 (Dec. 6, 2019).

       On December 13, 2019, Ms. Culpepper filed a supplemental Memorandum of Agreement

agreeing to strike the general release in Paragraph 1.5.b from the agreement, Suppl. Mem. of



                                                3
        Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 4 of 17




Agreement, ECF No. 124-1 (Dec. 13, 2019); and a supplemental affidavit providing further

information supporting the Plaintiff’s attorneys’ fees request, Suppl. Affidavit, ECF No. 124-2

(Dec. 13, 2019). Plaintiff’s counsel stated that they could provide detailed billing records to the

Court for in camera inspection if necessary. Id. at 2.

       On December 16, 2019, the Court entered an order stating that “counsel for Plaintiffs

may provide for in camera review ‘[a] true and accurate copy of the 46 pages of bills reflecting

[the] firm’s work in this case from February 1, 2017 through August 30, 2019’” by December

18, 2019. Order, ECF No. 125 (Dec. 16, 2019).

       Plaintiff’s counsel subsequently submitted their billing records for in camera review.

Notice of Mailing Billing Records, ECF No. 126 (Dec. 16, 2019).

II.    STANDARD OF REVIEW

       The Fair Labor Standards Act “is a uniquely protective statute.” Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 207 (2d Cir. 2015). In light of these protections, courts in

the Second Circuit are required to approve settlement agreements where the parties seek

dismissal with prejudice of FLSA claims. Id. at 206 (“Thus, Rule 41(a)(1)(A)(ii) stipulated

dismissals settling FLSA claims with prejudice require the approval of the district court or the

DOL to take effect.”).

       In Cheeks, while the Second Circuit did not adopt a precise test, the court did refer to

several different, non-exclusive factors previously used in evaluating settlement agreements by

district courts. See Cheeks, 796 F.3d. at 206 (noting that district courts have examined FLSA

settlements to determine if the release provision is overly broad, the settlement includes an

overly restrictive non-disparagement clause, and whether attorneys’ fees are reasonable).

               In determining whether the proposed settlement is fair and
               reasonable, a court should consider the totality of circumstances,

                                                 4
          Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 5 of 17




                 including but not limited to the following factors: (1) the plaintiff’s
                 range of possible recovery; (2) the extent to which “the settlement
                 will enable the parties to avoid anticipated burdens and expenses in
                 establishing their respective claims and defenses”; (3) the
                 seriousness of the litigation risks faced by the parties; (4) whether
                 “the settlement agreement is the product of arm’s-length bargaining
                 between experienced counsel”; and (5) the possibility of fraud or
                 collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012); see also Romero et al v.

Fluff N Fold Laundry Services LLC et al., No. 15 CIV. 9535 (HBP), 2018 WL 2768642, at *3

(S.D.N.Y. June 8, 2018) (applying five factors and approving FLSA settlement).

III.      DISCUSSION

       A. Proposed Settlement Payments

          Under the proposed settlement, Bank of America would pay a total settlement amount of

$190,000.00 to the Plaintiffs and their counsel. Settlement Agreement at 3. The $190,000

represents a total of (a) $75,644.39 to Ms. Culpepper and the Opt-in Plaintiffs, distributed to

each Plaintiff as laid out in the proposed schedule of payments, id. at 31; (b) $7,500 to Ms.

Culpepper as a Class Representative Service Payment; and (c) $106,855.61 to The Hayber Law

Firm, LLC as attorneys for the Plaintiffs. Id. at 4. “For tax purposes, the payments to Plaintiffs . .

. shall be allocated as half wages and half liquidated damages and interest,” id. at 5, meaning that

each Plaintiff would receive two checks:

                 The first check will be in the gross amount as described on Schedule
                 A, less required withholding for federal, state, and local taxes. These
                 payments will be for alleged lost compensation and reported as wage
                 income on IRS Forms W-2 issued to Plaintiffs. The second check
                 will be for alleged non-economic damages, including liquidated
                 damages, penalties, and interest, and will be reported as non-wage
                 income on IRS Forms 1099 issued to Plaintiffs;

id. at 4. The $7,500 Class Representative Service payment to Ms. Culpepper and the attorney’s

fees payment “w[ould] be reported as non-wage income on IRS Forms 1099.” Id. at 4-5.

                                                   5
         Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 6 of 17




        Under the proposed settlement, “[e]ach Opt-in will recover 100% of the back pay and

liquidated damages they could have received at trial in this case if Plaintiff and the Opt-ins

proved all their FLSA claims.” Pl.’s Mem. at 3. Plaintiff argues that the parties negotiated this

settlement at arms-length by experienced counsel based on contested litigation and factual

discovery. Id. at 9. Plaintiff’s attorney, Richard E. Hayber, “is considered a leading attorney in

wage and hour class action litigation, having successfully litigated many such cases.” Id. (citing

Aros v. United Rentals, Inc., No. 3:10-cv-73 (JCH), 2012 WL 3060470, at *6 (D. Conn. July 26,

2012) (“[The Hayber Law Firm consists of] experienced employment lawyers with good

reputations among the employment law bar. They have prosecuted and favorably settled many

employment law class actions, including wage and hour class actions.”)).

        Plaintiff also asserts that this settlement takes into account the risks of continued

litigation—including the potential decertification of the collective here at a later stage of the

case. Id. at 8.

        After reviewing the proposed settlement, and based on the parties’ representations, the

Court finds that the settlement was negotiated at arm’s length and that there was no fraud or

collusion. The Court finds further that the proposed sums to be paid to Ms. Culpepper and the

Opt-in Plaintiffs are fair and reasonable, since they represent 100% of what the Plaintiffs could

have recovered at trial.

        Additionally, based on Plaintiff’s counsel’s supplemental submissions of an affidavit and

billing records, the Court finds that the parties’ proposed attorneys’ fees and costs payment is

reasonable. “In the Second Circuit, courts may calculate attorneys’ fees under one of two

methodologies: the ‘lodestar’ method or the ‘percentage of the fund’ method.” Aguirre v. Torino

Pizza, Inc., No. 18-cv-2004 (KMK), 2019 WL 126059, at *4 (S.D.N.Y. Jan. 8, 2019) (citing



                                                  6
        Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 7 of 17




McDaniel v. Cty. of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010)) (evaluating attorneys’ fees

in a proposed settlement agreement under the FLSA).

       “Under the percentage-of-the-fund method, the attorneys are awarded a reasonable

percentage of the common fund.” Lizondro-Garcia v. Kefi LLC, No. 12 CIV. 1906 HBP, 2015

WL 4006896, at *3 (S.D.N.Y. July 1, 2015). “Courts routinely award attorneys in FLSA

settlements one-third of the total recovery in fees.” Aguirre, 2019 WL 126059, at *4 (collecting

cases). Plaintiffs may also recover attorneys’ fees even where those fees amount to a substantial

percentage of the overall award, since “the whole purpose of fee-shifting statutes is to generate

attorneys’ fees that are disproportionate to the plaintiff’s recovery.” Torres v. Gristede’s

Operating Corp., 519 F. App’x 1, 6 (2d Cir. 2013) (emphasis in the original) (holding, in an

FLSA case, that “the district court did not abuse its discretion by awarding attorney’s fees in an

amount exceeding one-third of the settlement’s pecuniary value”); see also Lassen v. Hoyt

Livery, Inc., No. 3:13-cv-01529 (VAB), ECF No. 201, at 4 (D. Conn. June 5, 2017) (approving

an attorneys’ award constituting 59.7% of a FLSA settlement fund).

       “While a court can award attorney’s fees based on either the lodestar calculation—the

hourly rate times the number of hours worked—or a percentage of the settlement award,

‘counsel must provide a factual basis for a fee award, typically with contemporaneous time

records.’” Douglas v. Allied Universal Sec. Servs., 371 F. Supp. 3d 78, 85 (E.D.N.Y. 2019)

(quoting Guareno v. Vincent Perito, Inc., No. 14-CV-1635, 2014 WL 4953746, at *2 (S.D.N.Y.

Sept. 26, 2014)); see also Arango v. Scotts Co., LLC, No. 17-CV-7174, 2019 WL 117466, at *5

(S.D.N.Y. Jan. 7, 2019) (“Even where attorneys’ fees are sought pursuant to the percentage of

the fund method, ‘counsel must submit evidence providing a factual basis for the award.’”

(quoting Wolinsky, 900 F. Supp. 2d at 336)). A factual basis for a fee award could therefore



                                                 7
        Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 8 of 17




include “contemporaneous billing records documenting, for each attorney, the date, the hours

expended, and the nature of the work done.” Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d

170, 181 (S.D.N.Y. 2015). The Court must also determine the reasonable hourly rate by

considering the “prevailing market rate for lawyers in the district in which the ruling court sits.”

Anthony v. Franklin First Fin., Ltd., 844 F. Supp. 2d 504, 507 (S.D.N.Y. 2012).

               Courts draw on the following considerations—commonly known as
               the ‘Goldberger factors’—when assessing the reasonableness of
               attorneys’ fees: (1) the time and labor expended by counsel; (2) the
               magnitude and complexities of the litigation; (3) the risk of the
               litigation; (4) the quality of representation; (5) the requested fee in
               relation to the settlement; and (6) public policy considerations.

Aguirre, 2019 WL 126059, at *4 (quoting Goldberger v. Integrated Res., Inc., 209 F.3d 43, 50

(2d Cir. 2000) (alteration and internal quotation marks omitted). Even in cases where plaintiffs’

counsel seek the standard one-third contingency fee, courts must still assess the reasonableness

of proposed fees. See, e.g., Lizondro 2015 WL 4006896, at *4 (applying the Goldberger factors

where plaintiffs’ counsel sought one third of the settlement fund as attorney’s fees). When the

lodestar is “used as a mere cross-check to a percentage fee calculation, however, the hours

documented by counsel need not be exhaustively scrutinized by the district court.” Cassese v.

Williams, 503 F. App’x 55, 59 (2d Cir. 2012) (summary order) (quoting Goldberger, 209 F.3d at

50 (internal quotation marks omitted)).

       Attorneys’ fees are determined by reference to the “presumptively reasonable fee,” Arbor

Hill Concerned Citizens Neighborhood Ass'n v. Cnty. of Albany, 522 F.3d 182, 190 (2d Cir.

2008), which “boils down to what a reasonable, paying client would be willing to pay, given that

such a party wishes to spend the minimum necessary to litigate the case effectively,” Simmons v.

N.Y.C. Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (internal quotation marks omitted). In




                                                  8
        Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 9 of 17




“asking what a reasonable, paying client would do, a district court best approximates the

workings of today’s market for legal services.” Arbor Hill, 522 F.3d at 192.

        In the Second Circuit, courts calculate a “presumptively reasonable fee” by taking the

product of the hours reasonably expended and a reasonable hourly rate that reflects what “a

paying client would be willing to pay.” Arbor Hill Concerned Citizens Neighborhood Ass’n, 522

F.3d at 190. Courts enjoy “considerable discretion” in this regard. Id. Further, the Supreme

Court has held that the rate “prevailing in the community” must be for “similar services by

lawyers of reasonably comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S.

886, 895 n.11 (1984).

        When analyzing the number of attorney work hours claimed by a plaintiff, courts in the

Second Circuit must decide whether the time was “usefully and reasonably expended by

counsel.” Lunday v. City of Albany, 42 F.3d 131, 134 (2d Cir. 1994). “Hours that are excessive,

redundant, or otherwise unnecessary, are to be excluded.” Kirsch v. Fleet St., Ltd., 148 F.3d 149,

173 (2d Cir. 1998) (internal citations omitted). Additionally, fee applicants must submit

supporting documents that show contemporaneous records “specific, for each attorney,” and

with “the date, the hours expended, and the nature of the work done.” New York State Ass’n for

Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983)

        To determine the hourly rate, courts should examine three factors: (1) the experience of

the attorney, (2) the nature of the case as it relates to the reasonableness of the rate, Parris v.

Pappas, 844 F. Supp. 2d 262, 266–67 (2012), and (3) the rates “prevailing in the community for

similar services.” Sony Electronics, Inc. v. Soundview Techs., Inc., 389 F. Supp. 2d 443, 447 (D.

Conn. 2005). Courts in the District of Connecticut generally consider prevailing market rates to

be billing rates within the District of Connecticut. See Lavatec Laundry Tech. GmbH v. Voss



                                                   9
         Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 10 of 17




Laundry Sols., No. 3:13-cv-00056 (SRU), 2018 WL 2426655, at *15 (D. Conn. Jan. 9, 2018)

(internal citations omitted).

         Ms. Culpepper’s counsel represented her on a contingency basis rather than based on an

hourly fee. Pl.’s Mem. at 11. The proposed settlement agreement provides for $106,855.61 in

attorneys’ fees, “which represents a reduction from [the Plaintiff’s attorneys’] full lodestar figure

of $165,551.00 in fees and $5,827.56 in costs.” Id. at 4. This amount constitutes 56.2% of the

total settlement fund. Id. at 10. Plaintiffs argue that “attorneys’ fees in fee-shifting cases need

not be proportional to the amount recovered,” and that “[o]ther courts in this District have

approved similar attorneys’ fees awards in other FLSA cases.” Id. at 10 (citing Lassen, No. 3:13-

cv-01529 (VAB), ECF No. 201, at 4 (approving an attorneys’ award of up to $400,000 out of a

$670,000 settlement fund, or 59.7%)).

         Ms. Culpepper’s counsel have submitted records showing contemporaneous records for

each attorney who worked on the case with the date, the hours expended, and the nature of the

work done. See Notice of Mailing Billing Records. These records showed that six attorneys and

three paralegals billed a total of $165,566.50 for 531.6 hours of work. See Suppl. Affidavit at 7

(summarizing the records provided in camera). The individual attorneys’ rates included $500

per hour for three attorneys, $400 per hour for one attorney,1 $350 per hour for one attorney, and

$300 per hour for one attorney. Id. at 8. The three paralegals’ rates ranged from $75 to $130 per

hour for a total of 96.2 hours of work. Id. Additionally, counsel billed $5,827.56 for costs

relating to this case, bringing their total fees and costs to $171,394.06. Id. at 7. Plaintiff’s




1
  Listing each attorney’s individual billing rates, the supplemental Affidavit states that one attorney billed “$xxx for
the 6.4 hours he billed to this file.” Suppl. Affidavit at 8. The Court calculates this attorney’s rate as $400 per hour
based on the records submitted in camera.

                                                           10
        Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 11 of 17




counsel seek $106,855.61 in attorneys’ fees under the proposed settlement agreement, or

“approximately 62.3% of their lodestar and costs.” Id.

       Courts in this District have routinely awarded attorneys’ fees in FLSA cases around

$300-$350 per hour. See, e.g., Fuk Lin Pau v. Jian Le Chen, No. 3:14-cv-841 (JBA), 2015 WL

8490907, at *2 (D. Conn. Dec. 10, 2015) (awarding $350 per hour in attorneys’ fees where

counsel “ha[d] practiced law for almost ten years, during which time he has devoted about 70%

of his practice to employment-related cases”); Tapia v. Mateo, 96 F. Supp. 3d 1, 6-7 (D. Conn.

2015) (awarding $300 per hour to “an experienced litigator in the area of federal wage and hour

cases”); Wellington v. Duncan, No. 3:13-cv-1179 at *3 (JBA) (D. Conn. July 2, 2014)

(approving $300 hourly rate for plaintiffs’ counsel in a FLSA and CMWA case); Morales v.

Cancun Charlie’s Rest., No. 3:07-cv-1836 (CFD), 2010 WL 7865081, at *9 (D. Conn. Nov. 23,

2010) (approving hourly rate of $350 for law clinic supervisor); Perez v. By Your Side

Homemaker, No. 3:08-cv-602, 2009 WL 1858263, at *11 (D. Conn. Jun. 25, 2009) (same).

       The highest hourly attorneys’ fee ever awarded in a published Connecticut case appears

to be $535.50 per hour for two named partners of a New York City law firm in a complex and

lengthy trademark case where the prevailing litigant made a “reasonable decision to hire

specialized out-of-district counsel,” Lavatec Laundry Tech. GmbH, 2018 WL 2426655, at *16;

and where the named partner primarily involved had “approximately 29 years of experience”

and specialized in trademark law, John Greene Decl., ECF No. 245-4, Lavatec Laundry Tech.

GmbH, No. 3:13-cv-56 (SRU) (D. Conn. Mar. 24, 2017). In 2013, another court in this District

awarded $525 per hour for an attorney who was “a leading specialist in the law governing

railroad employees’ rights, and [where] his longstanding and highly developed practice ma[de]

him more efficient, creative, and effective . . . than an attorney of similar trial experience.”



                                                  11
        Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 12 of 17




Barati v. Metro-North R.R. Co., 939 F. Supp. 2d 153, 156 (D. Conn. 2013) (as cited in In re

Aggrenox Antitrust Litig., No. 3:14-md-02516 (SRU), 2017 WL 4679228, at *8 (D. Conn. Oct.

18, 2017)). More recently, another court awarded $450 per hour to a prevailing plaintiff’s

attorney with more than forty years of experience who had litigated numerous similar special

education civil rights cases, noting that in this case “[s]ubstantial skill was required to navigate

this increasingly fact-intensive case through its various stages.” A. v. Hartford Bd. of Educ., No.

3:11-cv-01381 (GWC), 2017 WL 187138, at *4-7 (D. Conn. Jan. 17, 2017).

       Plaintiff’s counsel have provided limited information regarding the attorneys’

experience. They mention that Richard E. Hayber, presumably the named partner of Hayber Law

Firm, “is considered a leading attorney in wage and hour class action litigation, having

successfully litigated many such cases.” Pl.’s Mem. at 9 (citing Aros v. United Rentals, Inc., No.

3:10-cv-73 (JCH), 2012 WL 3060470, at *6 (D. Conn. July 26, 2012) (“[The Hayber Law Firm

consists of] experienced employment lawyers with good reputations among the employment law

bar. They have prosecuted and favorably settled many employment law class actions, including

wage and hour class actions.”)). They also mention that Attorney Durkin, whose billed hourly

rate was $300 per hour, is “an associate with . . . little more than three years” of experience.

Suppl. Affidavit at 8. The Court does not know what levels of experience the other attorneys

have and therefore cannot assess whether the hourly fees requested for those attorneys are

reasonable or not.

       Plaintiff’s attorneys, however, seek only 62.3% of the fees and costs they billed. Suppl.

Affidavit at 7. As applied to each individual attorney, the highest billing attorneys thus only seek

approximately $311.50 per hour, and the lowest billing attorney seeks only about $186.90 per

hour. Since awards of between $300 and $350 are common in FLSA cases in this District and



                                                  12
       Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 13 of 17




well below the highest rates awarded under fee-shifting statutes, the Court finds that, in this

case, it does not need further information about Plaintiff’s attorneys’ experience to determine the

reasonableness of individual billing rates. See Cassese, 503 F. App’x at 59 (When the lodestar is

“used as a mere cross-check to a percentage fee calculation, the hours documented by counsel

need not be exhaustively scrutinized by the district court.”)

       Additionally, while “purely clerical or secretarial tasks should not be billed under fee

shifting statutes,” Durso v. Colvin, No. 314-cv-67 (WWE) (JGM), 2015 WL 5684039, at *3 (D.

Conn. Sept. 28, 2015) (internal citations omitted), attorneys’ fees have been granted for work by

paralegals where plaintiffs demonstrate the paralegals’ active participation in the substance of

the litigation. See, e.g., Serricchio v. Wachovia Sec., LLC, 706 F. Supp. 2d 237, 260 (D. Conn.

2010), aff’d, 658 F.3d 169 (2d Cir. 2011) (“Because [the paralegal] did not ‘sit[ ] idly’ as

[d]efendant’s counsel suggest, but rather, is represented to have played the supportive role for

Plaintiff’s counsel during trial, which warrants fees, her hours spent in trial will be awarded in

full.”). Here, the billing records provided by Plaintiff’s counsel in camera show that the work

performed by paralegals was substantive, not merely clerical. Additionally, their rates of

between $75-$130 are reasonable in this District, even before reducing them to 62.3%. See A. v.

Hartford Bd. of Educ., No. 3:11-CV-01381-GWC, 2017 WL 187138, at *7 (D. Conn. Jan. 17,

2017) (awarding $140 per hour for paralegal work); Doe, 2015 WL 8770003, at *6

(same); Crawford v. City of New London, No. 3:11-cv-1371 (JBA), 2015 WL 1125491, at *6 (D.

Conn. Mar. 12, 2015) (same).

       The Court therefore finds that the attorneys’ fees agreed to in the proposed settlement

agreement are reasonable.




                                                 13
       Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 14 of 17




   B. Release of Claims

       When scrutinizing FLSA settlements, courts will generally not approve settlement

agreements containing release from liability provisions that are overly broad. See Batres v.

Valente Landscaping Inc., No. 14-CV-1434 (SIL), 2016 WL 4991595, at *3 (E.D.N.Y. Sept. 15,

2016) (“Relevant here, courts decline to approve FLSA settlements that would waive practically

any possible claim against the defendants, including unknown claims and claims that have no

relationship whatsoever to wage-and-hour issues. Indeed, courts in the Second Circuit have

observed that broad releases are doubly problematic in the FLSA context, where courts have a

duty to police unequal bargaining power between employees and employers.” (internal quotation

marks omitted)).

       Under the parties’ proposed settlement agreement, Ms. Culpepper and the Opt-ins agree

to release all claims against Bank of America “related to or arising out of the time allegedly

worked by Culpepper and/or the Opt-in Plaintiffs while employed by Defendant.” Settlement

Agreement at 3. “‘Released Claims’ means all claims, demands, rights, liabilities, and causes of

action that were asserted in th[is l]awsuit and any additional wage and hour claims that could

have been brought based on the facts alleged in th[is l]awsuit.” Id.

       Originally, the proposed settlement included an additional paragraph under which Ms.

Culpepper would have agreed to release claims more broadly. Id. at 3-4. After the Court

expressed concerns about this broad general release during the status conference on December 6,

2019, however, the parties agreed to strike Paragraph 1.5.b, the broad release provision regarding

Ms. Culpepper. Suppl. Mem. of Agreement at 2.

       The parties agree that the proposed settlement would only bind those individuals who

opted into the case. Pl.’s Mem. at 2.



                                                14
       Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 15 of 17




       Where a “settlement states that Plaintiff releases Defendants from a number of

enumerated claims arising from the employment relationship, including on-the-job injuries and

discrimination claims,” claims that “have no relationship whatsoever to wage-and-hour issues,”

the “release from liability provided by the proposed settlement” will likely be “too broad.”

Lopez v. Ploy Dee, Inc., No. 15-CV-647 (AJN), 2016 WL 3637103, at *1 (S.D.N.Y. June 29,

2016) (internal quotation marks omitted). FLSA settlement agreements cannot waive “practically

any possible claim against the defendants.” Camacho v. Ess-A-Bagel, Inc., No. 14 Civ. 2592

(LAK), 2015 WL 129723, at *1 (S.D.N.Y. Jan. 9, 2015); see also Mahalick v. PQ New York Inc.,

No. 14 CIV. 899 WHP, 2015 WL 3400918, at *2 (S.D.N.Y. Apr. 30, 2015) (“‘[A]n employer is

not entitled to use an FLSA claim . . . to leverage a release from liability unconnected to the

FLSA.’”) (quoting Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1351 (M.D. Fla. 2010)).

       Because the parties’ proposed settlement, having stricken Paragraph 1.5.b, releases Bank

of America only from “wage and hour claims that could have been brought based on the facts

alleged in th[is l]awsuit,” Settlement Agreement at 3, the Court finds that the waiver provision is

not overly broad. See Cheeks, 796 F.3d at 206 (recognizing that “the unique policy

considerations underlying the FLSA” and the “statute’s remedial and humanitarian goals” could

be hampered by “an overbroad release that would waive practically any possible claim against

the defendants, including unknown claims and claims that have no relationship whatsoever to

wage-and-hour issues” (internal quotation marks omitted)).

   C. Confidentiality Provision

       The confidentiality provision in the Settlement Agreement governs Ms. Culpepper, the

Opt-in Plaintiffs, Bank of America, and all parties’ counsel. Settlement Agreement at 2, 26. It

provides that,



                                                 15
         Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 16 of 17




                  prior to the filing of a motion for approval, they will not issue any
                  press releases or press statements, post any internet disclosures,
                  have any communications with the press or media about this
                  Agreement, or otherwise publicize the terms of this Agreement in
                  any medium, including but not limited to Internet blogs or chat
                  rooms, Facebook, or a law firm website. If counsel for either Party
                  receives an inquiry about settlement from the media, counsel may
                  respond only after the motion for approval has been filed and only
                  by confirming that the matter has been resolved.

Id. at 26.

         Courts are reluctant to approve FLSA settlements that include confidentiality provisions,

particularly ones that prevent the settling plaintiff from “directly or indirectly encourag[ing],

induc[ing], solicit[ing] or assist[ing] anyone to file a wage and hour action or collective or class

action against Defendants,” which can be “contrary to public policy because they prevent the

spread of information about FLSA actions to other workers . . . who can then use that

information to vindicate their statutory rights.” Lopez, 2016 WL 3637103, at *1 (internal

quotation marks omitted). As the Second Circuit has noted, “a battery of highly restrictive

confidentiality provisions” is “in strong tension with the remedial purposes of the FLSA.”

Cheeks, 796 F.3d at 206.

         The Court finds that the provision, as written, only restricts the Plaintiffs from discussing

the settlement before its approval by this Court. It does not prohibit Ms. Culpepper or the Opt-in

Plaintiffs from subsequently publicly discussing the settlement amounts they received under the

proposed agreement.2




2
 As the parties noted during the status conference held on December 6, 2019, the dollar amounts awarded to each
Plaintiff are now a matter of public record as set forth in the proposed settlement, and as such the parties would be
hard pressed to deny Plaintiffs the ability to disclose those amounts themselves. See Settlement Agreement at 31.

                                                          16
       Case 3:17-cv-00264-VAB Document 127 Filed 12/23/19 Page 17 of 17




IV.    CONCLUSION

       For the previously stated reasons, the Court APPROVES the Plaintiff’s motion to

approve the parties’ proposed settlement agreement.

       SO ORDERED at Bridgeport, Connecticut, this 23rd day of December 2019.

                                                        /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                              17
